DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17363811 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
Application No. 17363811
1)  A touch sensor device comprising: a first touch sensor system that includes: a first electrode; and a first drive-sense circuit (DSC) operably coupled to the first electrode, wherein, when enabled, the first DSC is configured to: drive a first 



The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7-9, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20150091847) in view of Yang et al. (US 20090085891).

As to claim 1, Chang discloses a touch sensor device comprising: 
a first touch sensor system (Fig. 3B(3211-321N)) that includes: 
a first electrode (Fig. 3B(Y1)); 
a first drive-sense circuit (DSC) (Fig. 3B(3211)) operably coupled to the first plurality of electrodes (Fig. 3B(Y1-YN)); wherein, when enabled, the first DSC (Fig. 3B(3211)) is configured to: 
drive a first signal via a first single line coupling to the first electrode and simultaneously sense, via the first single line, change of the first signal that is based on an electrical characteristic of the first electrode (Fig. 3B, [0032]); and 
process the first signal to generate a first digital signal that is representative of the electrical characteristic of the first electrode ([0040]); and 

a second electrode (Fig. 3B(X1)); 
a second DSC (Fig. 3B(3221)) operably coupled to the second electrode (Fig. 3B(X1)), wherein, when enabled, the second DSC (Fig. 3B(3221)) is configured to: 
drive a second signal via a second single line coupling to the second electrode and simultaneously sense, via the second single line, change of the second signal that is based on an electrical characteristic of the second electrode (Fig. 3B, [0032]); and 
process the second signal to generate a second digital signal that is representative of the electrical characteristic of the second electrode ([0040]). 
Chang does not specifically teach a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system. 
Yang teaches a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system (Fig. 6C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s touch sensor device by incorporating Yang’s idea of having a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system in order to improve the touch detection process. 

As to claim 2, Chang (as modified by Yang) teaches the touch sensor device of claim 1 further comprising: 

one or more processing modules operably coupled to the first DSC, the second DSC, and to the memory, wherein the one or more processing modules (Chang: [0030]), when enabled, configured to execute the operational instructions to: 
process the first digital signal that is representative of the electrical characteristic of the first electrode to determine the electrical characteristic of the first electrode (Chang: Fig. 3B); and 
process the second digital signal that is representative of the electrical characteristic of the second electrode to determine the electrical characteristic of the second electrode (Yang: Fig. 6C). 
As to claim 3, Chang (as modified by Yang) teaches the touch sensor device of claim 1, wherein: 
the change of the first signal that is based on the electrical characteristic of the first electrode being based on user interaction with the first electrode (Chang: Fig. 3B); and 
the change of the second signal that is based on the electrical characteristic of the first electrode being based on user interaction with the second electrode (Chang: Fig. 3B); and further comprising: 
memory that stores operational instructions (Chang: [0030]); and 
one or more processing modules operably coupled to the first DSC, the second DSC, and to the memory, wherein the one or more processing modules (Chang: [0030]), when enabled, configured to execute the operational instructions to: 

process the second digital signal that is representative of the electrical characteristic of the second electrode to detect the user interaction with the second electrode (Yang: Fig. 6C). 
As to claim 5, Chang (as modified by Yang) teaches the touch sensor device of claim 1, wherein the second touch sensor system configured to operate redundantly to the first touch sensor system (Chang: Fig. 3B). 
As to claim 7, Chang (as modified by Yang) teaches the touch sensor system of claim 1, wherein the first electrode and the second electrode are both implemented in a same direction (Yang: Fig. 6C). 
As to claim 8, Chang (as modified by Yang) teaches the touch sensor system of claim 1, wherein the first electrode is adjacently aligned to the second electrode (Yang: Fig. 6C). 
As to claim 9, Chang (as modified by Yang) teaches the touch sensor system of claim 1, wherein: 
the first touch sensor system (Chang: Fig. 3B) that includes: 

a second plurality of electrodes that is implemented in a second direction that is different than the first direction (Yang: Fig. 6C); and 
the second touch sensor system (Chang: Fig. 3B) that includes: 
a third plurality of electrodes including the second electrode that is implemented in the first direction (Yang: Fig. 6C); and 
a fourth plurality of electrodes that is implemented in the second direction that is different than the first direction (Yang: Fig. 6C). 
As to claim 12, Chang discloses a touch sensor device comprising: 
a first touch sensor system (Fig. 3B(3211-321N)) that includes: 
a first plurality of electrodes (Fig. 3B(Y1-YN)); and 
a first plurality of drive-sense circuits (DSCs) (Fig. 3B(3211-321N)) operably coupled to the first plurality of electrodes (Fig. 3B(Y1-YN)) such that each DSC of the first plurality of DSCs is operably coupled to a respective one electrode of the first plurality of electrodes (Fig. 3B(Y1-YN)), wherein: 
when enabled, a first DSC (Fig. 3B(3211)) of the first plurality of DSCs is configured to: 
drive a first signal via a first single line coupling to a first electrode of the first plurality of electrodes and simultaneously sense, via the first single line, change of the first signal that is based on an electrical characteristic of the first electrode of the first plurality of electrodes (Fig. 3B, [0032]); and 

when enabled, a second DSC (Fig. 3B(3221)) of the first plurality of DSCs is configured to: 
drive a second signal via a second single line coupling to a second electrode of the first plurality of electrodes and simultaneously sense, via the second single line, change of the second signal that is based on an electrical characteristic of the second electrode of the first plurality of electrodes (Fig. 3B, [0032]); and 
process the second signal to generate a second digital signal that is representative of the electrical characteristic of the second electrode of the first plurality of electrodes ([0040]); and 
a second touch sensor system (Fig. 3B(3221-322M)) that includes: 
a second plurality of electrodes (Fig. 3B(X1-XM)); and 
a second plurality of DSCs (Fig. 3B(3221-322M)) operably coupled to the second plurality of electrodes such that each DSC of the second plurality of DSCs is operably coupled to a respective one electrode of the second plurality of electrodes (Fig. 3B(X1-XM)).  
Chang does not specifically teach a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system; when enabled, a first DSC of the second plurality of DSCs is configured to: drive a third signal via a third single line coupling to a first electrode of the second plurality of electrodes and simultaneously sense, via the third 
Yang teaches a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system (Fig. 6C); 
when enabled, a first DSC of the second plurality of DSCs is configured to: 
drive a third signal via a third single line coupling to a first electrode of the second plurality of electrodes and simultaneously sense, via the third single line, change of the third signal that is based on an electrical characteristic of the first electrode of the second plurality of electrodes (Fig. 6C); and 
process the third signal to generate a third digital signal that is representative of the electrical characteristic of the first electrode of the second plurality of electrodes (Fig. 6C); 
when enabled, a second DSC of the second plurality of DSCs is configured to: 

process the fourth signal to generate a fourth digital signal that is representative of the electrical characteristic of the first electrode of the second plurality of electrodes (Fig. 6C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s touch sensor device by incorporating Yang’s idea of having a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system in order to improve the touch detection process. 

As to claim 13, Chang (as modified by Yang) teaches the touch sensor device of claim 12 further comprising: 
memory that stores operational instructions (Chang: [0030]); and 
one or more processing modules operably coupled to the first DSC of the first plurality of DSCs, the second DSC of the first plurality of DSCs, the first DSC of the second plurality of DSCs, the second DSC of the second plurality of DSCs, and to the memory, wherein the one or more processing modules (Chang: [0030]), when enabled, configured to execute the operational instructions to: 

process the second digital signal that is representative of the electrical characteristic of the electrical characteristic of the second electrode of the first plurality of electrodes to determine the electrical characteristic of the electrical characteristic of the second electrode of the first plurality of electrodes (Yang: Fig. 6C); 
process the third digital signal that is representative of the electrical characteristic of the first electrode of the second plurality of electrodes to determine the electrical characteristic of the first electrode of the second plurality of electrodes (Yang: Fig. 6C); and 
process the fourth digital signal that is representative of the electrical characteristic of the second electrode of the second plurality of electrodes to determine the electrical characteristic of the second electrode of the second plurality of electrodes (Yang: Fig. 6C). 
As to claim 15, Chang (as modified by Yang) teaches the touch sensor device of claim 12, wherein the second touch sensor system configured to operate redundantly to the first touch sensor system (Yang: Fig. 6C). 
As to claim 17, Chang (as modified by Yang) teaches the touch sensor system of claim 12, wherein: the first plurality of electrode are implemented in a first direction (Chang: Fig. 3B); and the second plurality of electrode are implemented in a second 
As to claim 18, Chang (as modified by Yang) teaches the touch sensor system of claim 12, wherein the first electrode of the first plurality of electrodes is adjacently aligned to the first electrode of the second plurality of electrodes (Yang: Fig. 6C).

Allowable Subject Matter
7.	Claims 4, 6, 10-11, 14, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628